Citation Nr: 0211127	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-09 289	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an effective date earlier than June 10, 1991, 
for an award of a 100 percent evaluation for paranoid 
schizophrenia or for a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Attorney at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from April 
1975 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

In February 2000, the Board denied entitlement to an 
effective date earlier than June 10, 1991, for an award of a 
100 percent evaluation for paranoid schizophrenia.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Veterans Claims Court), which vacated the 
February 2000 Board decision and remanded the matter to the 
Board.  A Joint Motion for Remand specified that the Board 
should consider arguments raised in the Appellant's Brief.  
That Brief emphasized that the Board had not considered TDIU 
entitlement.

The Joint Motion for Remand also directed the Board to 
address the appellant's contention that the record contained 
unadjudicated claims of secondary service connection for 
dementia and for tardive dyskinesia.  The Board refers these 
matters to the RO for appropriate action.


FINDINGS OF FACT

1.  The current claim for TDIU was received on January 16, 
1981; in this application the veteran reported that he last 
worked in 1979 and that he began to receive benefits from the 
Social Security Administration in February 1980.

2.  Since January 16, 1981, the service-connected 
schizophrenia has been of sufficient severity to prevent the 
appellant from engaging in substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSION OF LAW

As of January 16, 1981, the criteria for a total rating based 
on individual unemployability resulting from service-
connected disability have been met.  38 U.S.C.A. §§ 1155, 
5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
has been fully complied with.  All necessary evidence has 
been developed.  The veteran and his representative have not 
asked for further development or identified any additional 
evidence which might be developed under VCAA.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability: (1) 
Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a) (2001).  

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service- connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2001).  

In Roberson v. Principi, 251 F.3d 1378 (2001) the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) discussed what is required to make a claim for TDIU.  
The Federal Circuit noted that in Norris v. West, 12 Vet. 
App. 413, 421 (1999), the Veterans Claims Court found that an 
informal claim for TDIU arose if the minimum criteria of 
38 C.F.R. § 4.16(a) were met and there was evidence of 
current service-connected unemployability.  Roberson, at 
1383.  The Federal Circuit reviewed the applicable 
regulations and found that the requirements for an informal 
claim were not as stringent.  Once a veteran submits evidence 
of a medical disability, makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, VA must consider TDIU.  Roberson, at 1384.  
In reaching this conclusion, the Federal Circuit considered 
the provisions of 38 C.F.R. § 4.16(c) which addressed TDIU 
and mental disorders.  Roberson, at 1381.  With the 
applicable case law in mind, the Board has reviewed the 
record.  

The veteran finished his active service in June 1977 and his 
initial claim was received in August 1977.  A February 1978 
VA psychiatric examination noted that the veteran was 
recently hospitalized and appeared to be improved but not 
completely recovered.  "He may be employable with 
encouragement, at least in a limited capacity."  This report 
reminds us that wording may have various meanings or shades 
of meaning.  After years of unemployment, a later reader 
might argue that this comment indicated unemployability.  
However, a reader at the time the comment was made would more 
likely construe it as an expectation that the veteran could 
work.  The Board finds as fact that the February 1978 VA 
psychiatric report is not evidence of unemployability, such 
as required by Roberson to raise an informal claim of TDIU.  
Thus, the Board finds that there was no informal claim for 
TDIU at the time of the March 1978 rating decision, which 
granted service connection for schizophrenia and a 30 percent 
rating.

On January 16, 1981, the RO received a claim for benefits.  
The portion of the form to be completed if a person was 
claiming to be totally disabled was substantially completed.  
The veteran reported that he last worked in 1979 and that he 
began to receive benefits from the Social Security 
Administration in February 1980.

A December 1981 rating decision specifically considered and 
denied a TDIU claim.  The veteran was notified of the rating 
by letter sent in February 1982.  The notice of disagreement 
was received in April 1982.  The August 1982 statement of the 
case specifically covered the TDIU issue.  In his appeal, 
received in January 1983, the veteran stated that he wanted a 
100 percent rating and that he could not work.  In an August 
1983 rating decision, the RO increased the rating for 
schizophrenia to 50 percent.  A letter sent in September 1983 
notified the veteran of the increase.  He was told that in 
the absence of his reply to the contrary, within 30 days, the 
RO would assume that he was satisfied with the grant and no 
further action would be taken on his appeal.  The regulation 
in effect at that time specifically prohibited the RO from 
withdrawing an appeal.  The regulation permitted the 
appellant or authorized representative to withdraw an appeal.  
38 C.F.R. § 19.125(c) (1983) [now 38 C.F.R. § 20.204(c) 
(2001)].  There is no evidence that the veteran or his 
representative withdrew the TDIU appeal.  

A decision by the Board in June 1987 did not address TDIU.  
The Board's decision of September 1989 did not address TDIU.  
The Board's decision of April 1991 did not address TDIU.  The 
Board's decision of April 1996 did not address TDIU.  Thus, 
the 1981 TDIU claim is still open and properly before this 
Board.  

Having determined that the TDIU claim is open, the Board now 
considers the question as to the earliest date the evidence 
shows the veteran was unemployable.  

The report of hospitalization from June to August 1978 shows 
the veteran was encouraged to seek employment, which he did.  

The reports of a June 1979 hospitalization and VA outpatient 
treatment in 1980 and 1981 show symptomatology without 
comment as to employability.  They do not reflect any claim 
of unemployability from the veteran or finding of 
unemployability by medical personnel.  The reports do not 
show any manifestations which would be so severe as to 
preclude substantially gainful employment.  There is nothing 
in these reports which could be construed as an informal TDIU 
claim.  38 C.F.R. §§ 3.155, 3.157 (2001).  

The report of the September 1981 VA psychiatric examination 
does not express an opinion as to employability.  It was 
reported that the veteran had been unemployed.  The diagnosis 
was schizophrenia, paranoid type, in full remission, 
competent.  However, the diagnosis of schizophrenia being in 
full remission does not agree with the significant 
abnormalities noted on examination.  The veteran was slow in 
responding to questions.  He was somewhat suspicious.  His 
stream of speech was not spontaneous, but he did respond to 
specific questions in an extremely brief manner.  Affect was 
appropriate.  He admitted auditory and visual hallucinations 
and delusions.  He stated that he did not socialize with 
anyone because he did not trust people.  

VA psychiatric examination in June 1983 resulted in a 
conclusion by the neuropsychiatrist that the veteran was 
unable to sustain employment in any job and that his 
competency was in doubt.  The physician commented that the 
veteran would benefit by placement in a Board and Care 
Facility.  

The report of the VA hospitalization in July and August 1984, 
noted a poor prognosis for work as the veteran had not worked 
in many years.  The doctor concluded that the veteran had 
been chronically ill for the past 7 years and there was 
little hope or incentive for rehabilitation or employability.  

The July 1985 VA examination concluded with a specific 
opinion that the veteran was not employable and his 
competency was in doubt.  The mental status findings support 
that conclusion by describing a person who would not be able 
to function in any type of substantially gainful employment.  
His affect was blunted.  He was only partially oriented.  He 
was coherent but loud.  His thought had abnormal trends and 
thoughts of reference.  He had auditory hallucinations.  He 
was suspicious and paranoid.  Memory and concentration were 
impaired.  Abstract thinking, judgment and insight were all 
impaired.  

The veteran again had treatment for his service-connected 
schizophrenia at a VA hospital in May and June 1986.  The 
prognosis was fair to poor.  There were no specific comments 
as to employability.  However, the mental status examination 
described a person whose extensive symptomatology would 
interfere with most types of substantially gainful 
employment.  His speech was loud and distinctly pressured.  
He talked at length about hearing voices.  He expressed 
paranoid ideas.  His mood showed agitation and excitement.  
His affect was constricted.  Memory was definitely impaired.

Although his mood improved in response to medication during 
the November 1987 VA hospitalization, the prognosis was very 
poor.  A vocational history, taken in December 1987, shows 
that the veteran had not worked in many years.  He had 21/2 
years of college with a major in accounting.

The veteran was hospitalized at a VA medical center in 
January and February 1990.  On admission, he was "hyper" 
with pressured speech, racing thoughts, and reported bouts of 
depression.  Impulsive outbursts at family members were 
described.  He responded well to medication.  Fixed delusions 
with excess religiosity remained, but he appeared to be non-
psychotic and optimally stable.  

The report of the VA hospitalization in June and July 1991 
shows the veteran was brought to the hospital in a very 
agitated and confused state.  He refused medication and his 
symptoms did not abate.  He showed heighten affect, extreme 
religiosity, and marked paranoid delusions.  He was 
uncooperative with treatment.  He was considered not 
competent for VA purposes.  Prognosis was poor.  

A 100 percent schedular rating has been in effect since June 
10, 1991.  A TDIU rating may not be assigned if the 
disability is rated as 100 percent disabling on a schedular 
basis.  38 C.F.R. § 4.16(a) (2001).  Consequently, the 
subsequent medical evidence is not relevant and will not be 
set out here.  

Analysis  There are no opinions from competent medical 
professionals that the veteran can work.  There are competent 
medical opinions that the service-connected psychiatric 
disability prevents the veteran from working.  Additionally, 
there are many reports which describe the veteran's symptoms 
and show a person who would not function adequately in any 
type of substantially gainful employment.  The Board finds 
that the veteran has been unemployable due to his service-
connected psychiatric disability ever since his claim was 
received on January 16, 1981.  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991); 38 C.F.R. § 3.400 (2001).  Prior to January 16, 
1981, there is no claim combined with evidence of a medical 
disability and evidence of unemployability such as to raise a 
TDIU claim under Roberson.  There is no communication or 
medical report which could be construed as an earlier claim.  
38 C.F.R. §§ 3.155, 3.157 (2001).


ORDER

A TDIU rating is granted, effective January 16, 1981.  This 
grant is subject to the law and regulations governing the 
payment of monetary awards.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

